DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 10, 13–16, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conolly (US 2013/0212789 A1).  
Conolly discloses a moisture vapor permeable fabric in various composites to make apparel, tents, and sleeping bags comprising at least one metal layer forming a radiant barrier to reduce heat loss via radiation from the human body.  Conolly abstract, ¶ 21.  The fabric may comprise a porous nonwoven layer 203 coated via vapor deposition with a metal layer 204 forming a metallized nonwoven fabric that is then point bonded to textile layer 202 that may be attached on either side of the metallized fabric.  See id. ¶¶ Id. ¶ 36.
The metal coating may comprise aluminum, gold, copper, zinc, or silver and have a thickness ranging between about 15 nm and about 200 nm.  Id. ¶ 45.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Conolly.
Although Conolly does not explicitly teach the claimed metal layer emissivity, base layer infrared transparency and specular gloss, it is reasonable to presume that the aforementioned claimed properties are inherent to Conolly.  Support for said presumption is found in the use of like materials (i.e., aluminum metal layer of claimed thickness and polyester or polyolefin textile layer (base).  The burden is upon Applicant to prove In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties would obviously have been present one the Conolly product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.


Claim Rejections - 35 USC § 102/103
Claims 4 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly as applied to claim 1 above, and further in view of Jain (US 2005/0014432 A1).  Conolly fails to disclose that each layer of the moisture vapor permeable fabric has a moisture vapor transmission rate of at least 500 g/m2/24 hr, or the structure or composition of the textile layer.  
Jain teaches a laminate for use in creating articles of apparel and sleeping bags comprising waterproof and high moisture vapor permeable fabric laminates.  Jain abstract, ¶ 15.  The moisture vapor transmission rate of the fabric laminate is at least about 600 g/m2/24 hr.  Id. ¶ 37.  The fabric laminate comprises a knit, woven, and non-woven fabric comprising synthetic or natural fibers, such as polyester or polyolefin polymer.  Id. ¶ 38.
It would have been obvious to one of ordinary skill in the art to have made the moisture vapor permeable fabric of Conolly, and each of its layers, with a moisture vapor transmission rate of at least about 600 g/m2/24 hr in order to successfully practice the invention of Conolly by making a sufficiently breathable garment or sleeping bag.  Additionally, it would have been obvious to have made the textile layer of Conolly from .  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly as applied to claim 1 above, and further in view of Lau (US 2014/0227552 A1).  Conolly fails to disclose a thickness of the textile or nonwoven fabric layers.
  Lau teaches a thermal insulation structure comprising a fabric layer and an infrared radiation reflective metal coating on the fabric layer.  Lau abstract.  The fabric layer may comprise ultrafine fibrous webs comprising synthetic polymer fibers, wherein the webs have a thickness 100–200 microns.  Id. ¶ 12.
The ordinarily skilled artisan would have found it obvious to have looked to Lau for guidance as to suitable fabric thicknesses in the field of metal-coated fabrics in order to successfully practice the invention of Conolly.
Claims 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly as applied to claim 1 above, and further in view of Conley (US 2008/0108263 A1).  Conolly fails to disclose point bonding by melting the textile or nonwoven layer.
Conley teaches a breathable fabric composite wherein the layers of the fabric are bonded together to maintain high moisture vapor transmissibility.  Conley abstract.  The layers of the composite fabric are thermally bonded together using ultrasonic welding such that the layers are joined at only a fraction of the surface area of the composite.  See id. ¶¶ 31–33.  The fabric layers may be made from polyethylene fibers.  Id. ¶ 26.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have used ultrasonic welding to thermally bond the textile and nonwoven fabric layers of Conolly together to maintain high moisture vapor transmissibility of the formed composite fabric.  Additionally, it would have been obvious to skilled artisan to have looked to Conley for guidance as to suitable materials from which to make the nonwoven layer of Conolly (e.g., polyethylene).  
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786